Proceeding pursuant to CPLR article 78 to review a determination of the Appeals Board of the New York City Department of Finance Parking Violations Bureau dated December 20, 2001, which affirmed the findings of the Administrative Law Judge dated October 10, 2001, after a hearing, that the petitioner is liable under the New York City Red Light Violations Monitoring Program.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
Contrary to the petitioner’s contention, the determination of the respondent is supported by substantial evidence (see CPLR 7803 [4]; see also 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176, 180 [1978]; Matter of Hy-Tech Coatings v New York State Dept. of Labor, 226 AD2d 378 [1996]).
The petitioner’s remaining contentions are without merit. Florio, J.P., Luciano, Schmidt and Cozier, JJ., concur.